Case: 21-10609     Document: 00516446825         Page: 1     Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                No. 21-10609                       August 25, 2022
                            consolidated with                       Lyle W. Cayce
                                No. 21-10864                             Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeffrey Rene Lopez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 2:20-CR-115-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Jeffrey Rene Lopez was indicted for distribution and possession with
   intent to distribute methamphetamine (count 1), possession with intent to
   distribute 500 grams or more of methamphetamine (count 2), being a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10609      Document: 00516446825           Page: 2     Date Filed: 08/25/2022




                                     No. 21-10609
                                   c/w No. 21-10864

   convicted felon in possession of firearms (count 3), and possession of
   firearms in furtherance of a drug trafficking crime (count 4). The district
   court sentenced Lopez to a total of 425 months of imprisonment and a total
   of five years of supervised release, and the court ordered him to forfeit
   multiple firearms.    In this consolidated appeal, Lopez argues that the
   evidence was insufficient to support his conviction of being a convicted felon
   in possession of a firearm because the Government was not required to prove
   that he knew that his status as a convicted felon made it illegal for him to
   possess a firearm. He concedes that this issue is foreclosed under United
   States v. Trevino, 989 F.3d 402 (5th Cir. 2021), but he asserts that he is raising
   this argument to preserve the issue for further review. The Government has
   filed an opposed motion for summary affirmance, or, in the alternative, for
   an extension of time in which to file a brief.
          As Lopez concedes, this issue is foreclosed. See Trevino, 989 F.3d at
   403. Therefore, the Government’s motion for summary affirmance is
   GRANTED, the alternative motion for an extension of time is DENIED,
   and the district court’s judgment is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Lopez’s pro se motion to
   withdraw or strike his appellate brief is DENIED.




                                           2